

113 S1535 ES: Justice Against Sponsors of Terrorism Act
U.S. Senate

text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



113th CONGRESS2d SessionS. 1535IN THE SENATE OF THE UNITED STATESAN ACTTo deter terrorism, provide justice for victims, and for other
purposes.1.Short titleThis Act may be cited as the
			 Justice Against Sponsors of Terrorism
			 Act.2.Findings and
			 purpose(a)FindingsCongress
			 finds the following:(1)International
			 terrorism is a serious and deadly problem that threatens the vital
			 interests of
			 the United States.(2)The Constitution
			 confers upon Congress the power to punish crimes against the law of
			 nations and therefore
			 Congress may by law impose penalties on those who provide material
			 support to foreign organizations engaged in terrorist activity, and allow
			 for
			 victims of international terrorism to recover damages from those who have
			 harmed them.(3)International
			 terrorism affects the interstate and foreign commerce of the United States
			 by
			 harming international trade and market stability, and limiting
			 international
			 travel by United States citizens as well as foreign visitors to the United
			 States.(4)Some foreign
			 terrorist organizations, acting through affiliated groups or individuals,
			 raise
			 significant funds outside of the United States for conduct directed and
			 targeted at the United States.(5)It is necessary to recognize the substantive causes of action for aiding and
			 abetting
			 and conspiracy liability under the Anti-Terrorism Act of 1987 (22 U.S.C.
			 5201
			 et seq.).(6)The decision of
			 the United States Court of Appeals for the District of Columbia in
			 Halberstam
			 v. Welch, 705 F.2d 472 (D.C. Cir. 1983), which has been widely recognized
			 as
			 the leading case regarding Federal civil aiding and abetting and
			 conspiracy
			 liability, including by the Supreme Court of the United States, provides
			 the
			 proper legal framework for how such liability should function in the
			 context of
			 the Anti-Terrorism Act of 1987 (22 U.S.C. 5201 et seq.).(7)The United Nations Security Council
			 declared in Resolution 1373, adopted on September 28, 2001, that all
			 countries
			 have an affirmative obligation to “[r]efrain from providing any form of
			 support, active or passive, to entities or persons involved in terrorist
			 acts,”
			 and to [e]nsure that any person who participates in the financing,
			 planning, preparation or perpetration of terrorist acts or in supporting
			 terrorist acts is brought to justice.(8)Consistent with these declarations, no
			 country has the discretion to engage knowingly in the financing or
			 sponsorship
			 of terrorism, whether directly or indirectly.(9)Persons,
			 entities, or countries that knowingly or recklessly contribute material
			 support
			 or resources, directly or indirectly, to persons or organizations that
			 pose a
			 significant risk of committing acts of terrorism that threaten the
			 security of
			 nationals of the United States or the national security, foreign policy,
			 or
			 economy of the United States, necessarily direct their conduct at the
			 United
			 States, and should reasonably anticipate being brought to court in the
			 United
			 States to answer for such activities.(10)The United States
			 has a vital interest in providing persons and entities injured as a result
			 of
			 terrorist attacks committed within the United States with full access to
			 the
			 court system in order to pursue civil claims against persons, entities, or
			 countries that have knowingly or recklessly provided material support or
			 resources, directly or indirectly, to the persons or organizations
			 responsible
			 for their injuries.(b)PurposeThe
			 purpose of this Act is to provide civil litigants with the broadest
			 possible
			 basis, consistent with the Constitution of the United States, to seek
			 relief
			 against persons, entities, and foreign countries, wherever acting and
			 wherever
			 they may be found, that have provided material support,
			 directly
			 or indirectly, to foreign organizations or persons that engage in
			 terrorist
			 activities against the United States.3.Foreign sovereign
			 immunitySection 1605(a) of
			 title 28, United States Code, is amended—(1)by amending
			 paragraph (5) to read as follows:(5)not otherwise encompassed in paragraph (2),
				in which money damages are sought against a foreign state arising
			 out of
				physical injury or death, or damage to or loss of property,
			 occurring in the
				United States and caused by the tortious act or omission of that
			 foreign state
				or of any official or employee of that foreign state while acting
			 within the
				scope of the office or employment of the official or employee
			 (regardless of
				where the underlying tortious act or omission occurs), including
			 any statutory
				or common law tort claim arising out of an act of extrajudicial
			 killing,
				aircraft sabotage, hostage taking, terrorism, or the provision of
			 material
				support or resources for such an act, or any claim for contribution
			 or
				indemnity relating to a claim arising out of such an act, except
			 this paragraph
				shall not apply to—(A)any claim based
				upon the exercise or performance of, or the failure to exercise or
			 perform, a
				discretionary function, regardless of whether the discretion is
			 abused;
				or(B)any claim arising
				out of malicious prosecution, abuse of process, libel, slander,
				misrepresentation, deceit, interference with contract rights, or
			 any claim for
				emotional distress or derivative injury suffered as a result of an
			 event or
				injury to another person that occurs outside of the United States;
				or; and(2)by inserting after
			 subsection (d) the following:(e)DefinitionsFor purposes of subsection (a)(5)—(1)the terms
				aircraft sabotage, extrajudicial killing,
				hostage taking, and material support or resources
				have the meanings given those terms in section 1605A(h); and(2)the term terrorism means
				international terrorism and domestic terrorism, as those terms are
			 defined in
				section 2331 of title
				18..4.Aiding and
			 abetting liability for civil actions regarding terrorist acts(a)In
			 generalSection 2333 of title
			 18, United States Code, is amended by adding at the end the following:(d)LiabilityIn an action under subsection (a) for an injury arising from an act of international terrorism
			 committed, planned, or authorized by an organization that had been
			 designated as a foreign terrorist organization under section 219 of the
			 Immigration and Nationality Act (8 U.S.C. 1189), as of the date on which
			 such act of international terrorism was committed, planned, or authorized,
				or that was so designated as a result of such act of international
			 terrorism, liability may be asserted as to any person who aided,
			 abetted, or
				conspired with the person who committed such an act of
			 international
				terrorism..(b)Effect on
			 Foreign Sovereign Immunities ActNothing in the amendments made
			 by this section affects immunity of a foreign state, as that term is
			 defined in
			 section 1603 of title 28, United States Code, from jurisdiction under
			 other
			 law.5.Personal jurisdiction for
			 civil actions regarding terrorist actsSection 2334 of title 18, United States
			 Code, is amended by inserting at the end the following:(e)Personal jurisdictionThe
				district courts shall have personal jurisdiction, to the maximum
			 extent
				permissible under the 5th Amendment to the Constitution of the
			 United States,
				over any person who commits or aids and abets an act of
			 international
			 terrorism
				or otherwise sponsors such act or the person who committed such
			 act, for acts of international terrorism in which any
			 national of
				the United States suffers injury in his or her person, property, or
			 business by
				reason of such an act in violation of section
				2333..6.Liability for
			 Government officials in civil actions regarding terrorist actsSection 2337 of title 18, United States
			 Code, is amended to read as follows:2337.Suits against
				Government officialsNo action
				may be maintained under section 2333 against—(1)the United States;(2)an agency of the United States; or(3)an officer or employee of the United States
				or any agency of the United States acting within the official
			 capacity of the
				officer or employee or under color of legal
				authority..7.SeverabilityIf any provision of this Act or any
			 amendment made by this Act, or the application of a provision or
			 amendment
			 to
			 any person or circumstance, is held to be invalid, the remainder of this
			 Act
			 and the amendments made by this Act, and the application of the
			 provisions
			 and
			 amendments to any other person not similarly situated or to other
			 circumstances, shall not be affected by the holding.8.Effective
			 DateThe amendments made by
			 this Act shall apply to any civil action—(1)pending on, or commenced on or
			 after,
			 the date of enactment of this Act; and(2)arising out of an injury to a person, property, or business on or after September 11, 2001.Passed the Senate December 11, 2014.Secretary